—Order, Supreme Court, Bronx County (Alan Saks, J.), entered February 27, 2001, which denied nonparty appellant’s motion to vacate its previous order, entered January 24, 2001, which ordered counsel to reduce its fees in the amount of $14,408.43 and to remit same to plaintiffs, unanimously affirmed, without costs.
We agree with the motion court that the claim at issue, for additional attorney’s fees representing a share of the value of the lien waiver, must be deemed waived since counsel failed to specifically disclose his intent to claim such an additional fee at the time of the settlement conference. We need not address at this time the question of whether such an additional fee is ever permissible. Concur—Williams, P.J., Saxe, Ellerin, Lerner and Friedman, JJ.